Citation Nr: 0912273	
Decision Date: 04/02/09    Archive Date: 04/10/09

DOCKET NO.  06-32 173	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUES


1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Associate Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from 
January 1966 to December 1968, and had subsequent National 
Guard service.  These matters are before the Board of 
Veterans' Appeals (Board) on appeal from a February 2006 
rating decision of the Anchorage, Alaska Department of 
Veterans Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action on his part is required.


REMAND

The Veteran alleges that he has bilateral hearing loss and 
tinnitus that are a result of his exposure to noise trauma in 
service.  His DD Form 214 reflects that he served in 
artillery; hence, it may be conceded that he experienced some 
degree of noise trauma in service.

The Veteran's service treatment records do not show a hearing 
loss disability; on service separation examination his 
whispered voice hearing was 15/15, bilaterally.  National 
Guard treatment records include a number of reports of 
audiometry between 1982 and 2004; a March 2001 record shows 
bilateral hearing loss.  In December 2004, the Veteran was 
seen at the Anchorage VA Medical Center (MC) for a complaint 
of constant tinnitus.

Inasmuch as the record shows that the Veteran has hearing 
loss and tinnitus, and that he was exposed to noise trauma in 
service, what he must still show to substantiate his claims 
of service connection for such disabilities is that there is 
a nexus between the disabilities and his exposure to noise 
trauma in service.  

Under 38 C.F.R. § 3.159(c)(4), a VA examination or opinion is 
necessary if the evidence of record: (A) contains competent 
evidence that the Veteran has a current disability, or 
persistent or recurrent symptoms of disability; and (B) 
establishes that the Veteran suffered an event, injury or 
disease in service; (C) indicates that the claimed disability 
or symptoms may be associated with the established event,  
injury, or disease in service or with another service-
connected disability, but (D) does not contain sufficient 
medical evidence for the Secretary to make a decision on the 
claim.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 
(2006).  

The record shows that the Veteran has a hearing loss 
disability and tinnitus, and that he was exposed to noise 
trauma (a known cause of such disabilities) in service.  The 
record does not contain sufficient evidence to determine 
whether the claimed disabilities are indeed related to the 
noise trauma in service.  Consequently, a VA examination to 
secure a medical nexus opinion is necessary.  

Furthermore, as the Veteran appears to have been receiving 
treatment for hearing loss and tinnitus at the Anchorage 
VAMC, and VA treatment records are constructively of record, 
updated VA medical records must be secured.

Finally, in Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 
490-91 (2006), the United States Court of Appeals for 
Veterans Claims (Court) held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  The Veteran has not been notified of the 
criteria for establishing disability ratings or effective 
dates of awards.  Since the case is being remanded anyway, 
the RO will have an opportunity to correct the notice defect.

Accordingly, the case is REMANDED for the following:

1.  The RO should send the Veteran a 
letter that provides him the notice 
regarding the rating of hearing loss and 
tinnitus and effective dates of awards 
that was outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473, 490-91 (2006).

2.  The RO should obtain for the record 
updated records of any treatment or 
evaluation the Veteran received for 
hearing loss and/or tinnitus at the 
Anchorage VAMC. 

3.  The RO should then arrange for an 
otolaryngologic examination of the Veteran 
(with audiometric studies) to determine 
whether he has a hearing loss disability 
by VA standards and, if so, the likely 
etiology of such disability and of his 
claimed tinnitus.  The Veteran's claims 
file (including this remand), must be 
reviewed by the examiner in conjunction 
with the examination.  Based on review of 
the record and examination of the Veteran, 
the examiner should opine as to whether it 
is at least as likely as not  that the 
Veteran's has bilateral hearing loss 
disability and/or tinnitus that are 
related to his service, to include as due 
to noise trauma therein.  The examiner 
must explain the rationale for the 
opinions given.  

4.  The RO should then re-adjudicate the 
claims.  If either remains denied, the RO 
should issue an appropriate supplemental 
statement of the case and afford the 
Veteran and his representative the 
opportunity to respond.  The case should 
then be returned to the Board, if in 
order, for further review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  

_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2008).
 
